Case 0:20-cv-61066-XXXX Document 1 Entered on FLSD Docket 05/29/2020 Page 1 of 4



                             IN THE UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA



  NINA TSCHAPEK,

            Plaintiff,

  vs.

  KEYSTONE BUILDERS INC.,
  a Florida Profit Corporation, and
  ALAN MONETTE, an individual,

            Defendants.
                                                 /

                                    COMPLAINT FOR DAMAGES

            Plaintiff, NINA TSCHAPEK, sues Defendants, KEYSTONE BUILDERS INC. and

  ALAN MONETTE, and shows:

                                              Introduction

            1.      This is an action by NINA TSCHAPEK against her former employers for unpaid

  overtime pursuant to the Fair Labor Standards Act. Plaintiff seeks damages and a reasonable

  attorney’s fee.

                                              Jurisdiction

            2.      This action arises under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§

  207. The Court has jurisdiction over the claims pursuant to 29 U.S.C. § 216(b).

            3.      The claim arose within the Southern District of Florida, which is where venue is

  proper.




                                                     1
Case 0:20-cv-61066-XXXX Document 1 Entered on FLSD Docket 05/29/2020 Page 2 of 4



                                  Parties and General Allegations

         4.      Plaintiff, NINA TSCHAPEK, (hereinafter “Plaintiff” or “TSCHAPEK”) a resident

  of Broward County, was at all times material, employed by KEYSTONE BUILDERS INC., as a

  bookkeeper, was an employee as defined by 29 U.S.C. § 203(e), and during her employment

  with KEYSTONE BUILDERS INC., was engaged in commerce or in the production of goods for

  commerce.

         5.      Defendant, KEYSTONE BUILDERS INC. (hereinafter “KEYSTONE”), is a

  Florida Profit Corporation with its principal place of business in Broward County, Florida, doing

  business throughout South Florida, is an enterprise engaged in an industry affecting commerce, is

  an employer as defined by 29 U.S.C. § 203(d) and (s)(1), in that it has employees engaged in

  commerce or in the production of goods for commerce, or that has employees handling, selling,

  or otherwise working on goods or materials that have been moved in or produced for commerce

  by any person; and it is an enterprise whose annual gross volume of sales made or business done

  is not less than $500,000 (exclusive of excise taxes at the retail level that are separately stated)

  which has employees subject to the provisions of the FLSA, 29 U.S.C. §§ 207.

         6.      Defendant ALAN MONETTE (hereinafter “MONETTE”) is a resident of Broward

  County Florida in the Southern District of Florida.

         7.      At all times material to this Complaint, MONETTE has managed and/or operated

  Defendant KEYSTONE and regularly exercised the authority to hire and fire its employees,

  determine the work schedules of employees, set the rate of pay for employees, and controlled its

  finances and daily operations. MONETTE did, in fact, hire Plaintiff, set Plaintiff’s rate of pay

  and work schedule, and thus dictated the terms of Plaintiff’s employment. MONETTE was the

  individual who decided not to pay Plaintiff for hours worked and ultimately terminated Plaintiff.



                                                   2
Case 0:20-cv-61066-XXXX Document 1 Entered on FLSD Docket 05/29/2020 Page 3 of 4



  By virtue of such control and authority, MONETTE is an employer and/or joint-employer of

  Plaintiff as defined by the FLSA, 29 U.S.C. §203(d).

                   Count I – Violation of FLSA by Both Defendants – Overtime

         8.      Plaintiff, NINA TSCHAPEK, realleges, as if fully set forth in Count I, the

  allegations of Paragraphs 1 through 7 above.

         9.      Since on or about November 13, 2019 up to and including January 31, 2020,

  Defendants willfully violated the provisions of §7 of the Act [29 U.S.C. §207] by employing

  employees engaged in commerce for workweeks longer than 40 hours without compensating them

  for their employment in excess of 40 hours at rates not less than one and one-half times the regular

  rates at which they were employed. Specifically, TSCHAPEK, during her employment, worked in

  excess of 40 hours a week during several weeks of her employment, but was not compensated for

  all overtime hours at one and one-half times her regular rate.

         10.     The failure to pay overtime compensation to TSCHAPEK is unlawful in that she

  was not exempted from the overtime provisions of the Act pursuant to the provisions of 29 U.S.C. §

  213(a), in that she neither was a bona fide executive, administrative or professional employee.

         11.     TSCHAPEK is entitled pursuant to 29 U.S.C. § 216(b), to recover from both

  Defendants:

                 a.      All unpaid overtime that is due;

                 b.      As liquidated damages, an amount equal to the unpaid overtime owed;

                 c.      The costs of this action, and;

                 d.      A reasonable attorney’s fee.

         WHEREFORE, Plaintiff, NINA TSCHAPEK, prays that this court will grant judgment

  against both Defendants:



                                                    3
Case 0:20-cv-61066-XXXX Document 1 Entered on FLSD Docket 05/29/2020 Page 4 of 4



                a.      awarding TSCHAPEK payment of overtime compensation found by the

        court to be due to her under the Act;

                b.      awarding TSCHAPEK an additional equal amount as liquidated damages;

                c.      awarding TSCHAPEK her costs, including a reasonable attorney’s fee; and

                d.      granting such other and further relief as is just.

                                             Jury Demand

        Plaintiff demands trial by jury.


  Dated: May 29, 2020
  Plantation, Florida                           Respectfully submitted,


                                                s/Robert S. Norell
                                                Robert S. Norell, Esq. (Fla. Bar No. 996777)
                                                E-Mail: rob@floridawagelaw.com
                                                ROBERT S. NORELL, P.A.
                                                James A. Peterson, Esq. (Fla. Bar No.: 645621)
                                                E-Mail: James@floridawagelaw.com
                                                300 N.W. 70th Avenue
                                                Suite 305
                                                Plantation, Florida 33317
                                                Telephone: (954) 617-6017
                                                Facsimile: (954) 617-6018
                                                Counsel for NINA TSCHAPEK




                                                    4
